— Judgment unanimously affirmed. Memorandum: Defendant seeks to vacate his plea of guilty to attempted robbery in the second degree (Penal Law §§ 110.00, 160.10). Viewing the record of the plea proceeding in its entirety, we conclude that defendant admitted the material elements of the crime to which he pleaded guilty. In any event, before accepting this reduced plea on a multicount indictment, the court took appropriate "precautions to assure that the defendant [was] aware of what he [was] doing” (People v Serrano, 15 NY2d 304, 310).
There is no merit to defendant’s claim that the sentence imposed by the court was harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — attempted robbery, second degree.) Present — Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.